— Appeal by defendant from a judgment of the Supreme Court, Kings County (Rigler, J.), rendered March 10, 1982, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to set aside the verdict, pursuant to CPL 330.30.
Judgment affirmed.
Under the circumstances herein, we find that the cumulative effect of the trial court’s Allen-type charge (see Allen v United States, 164 US 492), and the subsequent action of a court officer in entering the jury room and requesting that the jurors give her their telephone numbers and any messages, was not coercive, and did not affect a substantial right of the defendant (see CPL 310.10, 330.30, subd 2; People v Sharff, 38 NY2d 751; People v Pagan, 45 NY2d 725). Accordingly, the trial court properly denied defendant’s motion to set aside the verdict. Mollen, P. J., Lazer, Gibbons and Brown, JJ., concur.